415 F.2d 1007
PETER PAN FABRICS, INC. and Henry Glass & Co., Plaintiffs-Appellees,v.DAN RIVER MILLS, INC., Defendant-Appellant.
No. 101.
Docket 33491.
United States Court of Appeals Second Circuit.
Argued October 7, 1969.
Decided October 10, 1969.

Action for copyright infringement. Plaintiffs moved for summary judgment permanently enjoining defendant from further infringing their copyright, ordering the destruction of the accused fabric and awarding damages to be determined by a Special Master under Rule 53, Fed.R.Civ.P. Defendant cross-moved for summary judgment dismissing the complaint on the ground that plaintiffs' copyright is invalid. Defendant appeals from judgment for plaintiffs on the cross-motions.
Bernard A. Helfat, J. Nathan Helfat, Helfat & Helfat, New York City, for plaintiffs-appellees.
Douglas W. Wyatt, Arthur A. March, March, Gillette & Wyatt, New York City, for defendant-appellant.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
The judgment below, United States District Court for the Southern District of New York, is affirmed on the opinion of District Judge MacMahon of January 13, 1969 as amended by the added opinion of February 4, 1969. The opinion as amended is reported at 295 F. Supp. 1366 (SDNY 1969).